Exhibit 10.29

TERMINATION OF DEFERRED SUPPLEMENTAL

COMPENSATION AGREEMENT WITH

CYNTHIA A. SABOL

This Termination of Deferred Supplemental Compensation Agreement made this 31st
day of March, 2010, between the BANK OF THE COMMONWEALTH, a Virginia banking
corporation, Norfolk, Virginia (hereinafter called the “Bank”) and CYNTHIA A.
SABOL (hereinafter called “Employee”).

WHEREAS, Employee is an employee of the Bank and is a party to a Deferred
Supplemental Compensation Agreement (which may have been amended and/or restated
on one or more occasions) between Employee and Bank (hereinafter called
“Deferred Compensation Agreement”); and

WHEREAS, Employee and Bank have mutually agreed to terminate the Deferred
Compensation Agreement in recognition of the Bank’s desire to obtain additional
capital, the Employee’s desire to continue employment, and in recognition of the
Bank’s desire to terminate the economic liability associated with deferred
compensation arrangements involving all employees who are not in payment status
under said agreements.

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, (1) the Deferred Compensation Agreement is hereby
terminated by mutual consent of the Bank and the Employee; (2) no payment or
economic benefit of any kind shall be paid by the Bank to the Employee; (3) any
Bank assets associated with the Deferred Compensation Agreement, including, but
not limited to, policies of life insurance, remain the property of the Bank; and
(4) the Bank and the Employee hereby release each other of any claims which have
arisen from or may in the future arise from the entry of the Deferred
Compensation Agreement and the termination of said Deferred Compensation
Agreement, all effective on the date first written above.

IN WITNESS WHEREOF, the parties have executed this Termination of Preferred
Supplemental Compensation Agreement on the date first written above.

 

BANK OF THE COMMONWEALTH     EMPLOYEE: By:   /s/    Edward J. Woodard, Jr.    
By:   /s/    Cynthia A. Sabol Its:   President and Chief Executive Officer      
CYNTHIA A. SABOL